Case 18-01569        Doc 35     Filed 02/20/19     Entered 02/20/19 15:57:36          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 01569
         Trenton Davis

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/19/2018.

         2) The plan was confirmed on 03/08/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 01/31/2019.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-01569            Doc 35        Filed 02/20/19    Entered 02/20/19 15:57:36                Desc         Page 2
                                                        of 3



 Receipts:

           Total paid by or on behalf of the debtor                  $6,588.00
           Less amount refunded to debtor                                $0.00

 NET RECEIPTS:                                                                                          $6,588.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $3,016.76
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $317.41
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $3,334.17

 Attorney fees paid and disclosed by debtor:                       $350.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim       Principal       Int.
 Name                                      Class   Scheduled      Asserted         Allowed        Paid         Paid
 Cbna                                  Unsecured      3,831.00            NA              NA            0.00        0.00
 Ccs/First National Ban                Unsecured      1,127.00            NA              NA            0.00        0.00
 Ccs/First Savings Bank                Unsecured         837.00           NA              NA            0.00        0.00
 CHASE CARD                            Unsecured         496.00           NA              NA            0.00        0.00
 Cmre. 877-572-7555                    Unsecured          90.00           NA              NA            0.00        0.00
 Department Stores National Bank       Unsecured         366.00        366.99          366.99           0.00        0.00
 Exeter Finance Corporation            Unsecured      1,729.00       1,729.62        1,729.62           0.00        0.00
 Lisa Martin                           Secured             0.00           NA              NA            0.00        0.00
 Midland Funding LLC                   Unsecured      1,575.00       1,599.05        1,599.05           0.00        0.00
 Nissan Motor Acceptance Corporation   Secured       20,968.00     21,139.19        21,139.19      1,597.24    1,263.76
 Quantum3 Group                        Unsecured           0.00           NA              NA            0.00        0.00
 Quantum3 Group                        Unsecured      1,931.00       1,969.57        1,969.57           0.00        0.00
 Resurgent Capital Services            Unsecured         542.00        595.19          595.19           0.00        0.00
 Tidewater Credit Services             Secured        1,090.00         800.00          800.00        369.49       23.34
 Tidewater Credit Services             Unsecured            NA         339.80          339.80           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-01569        Doc 35      Filed 02/20/19     Entered 02/20/19 15:57:36             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $21,139.19          $1,597.24           $1,263.76
       All Other Secured                                    $800.00            $369.49              $23.34
 TOTAL SECURED:                                          $21,939.19          $1,966.73           $1,287.10

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $6,600.22               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,334.17
         Disbursements to Creditors                             $3,253.83

 TOTAL DISBURSEMENTS :                                                                       $6,588.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
